Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-25-2005

Hollister v. US Postal Ser
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3083




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Hollister v. US Postal Ser" (2005). 2005 Decisions. Paper 785.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/785


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                             NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                    NO. 04-3083
                                  ________________

                                JOHN S. HOLLISTER,
                                          Appellant

                                            v.

                        UNITED STATES POSTAL SERVICE

                      ____________________________________

                    On Appeal From the United States District Court
                        For the Middle District of Pennsylvania
                              (D.C. Civ. No. 03-cv-02281)
                     District Judge: Honorable A. Richard Caputo
                    _______________________________________


                      Submitted Under Third Circuit LAR 34.1(a)
                                   July 12, 2005

          BEFORE: RENDELL, AMBRO and FUENTES, CIRCUIT JUDGES

                                 (Filed: July 25, 2005)


                              _______________________

                                     OPINION
                              _______________________

PER CURIAM

      In December 2003, John S. Hollister, a licensed Pennsylvania attorney, filed a

complaint against the United States Postal Service (“USPS”) concerning the alleged loss
of $2000 in United States currency, which Hollister had mailed to France via Global

Express Mail. The USPS moved to dismiss the complaint. Hollister responded by filing

a brief in opposition to the motion to dismiss and an amended complaint. The USPS then

moved to dismiss the amended complaint. Hollister failed to file any response to the

USPS’s motion to dismiss his amended complaint. Several weeks after Hollister’s

response was due, the District Court granted the USPS’s motion to dismiss as unopposed

pursuant to Middle District of Pennsylvania Local Rule 7.6. Hollister timely appeals.1

       We will affirm. The District Court did not abuse its discretion treating the USPS’s

motion to dismiss as unopposed. Hollister, although acting pro se in the District Court, is

a licensed attorney who failed to file a brief in opposition to the USPS’s motion to

dismiss his amended complaint as required by Local Rule 7.6. Under the particular

circumstances of this case, Hollister’s failure to file a responsive brief indicated that the

USPS’s motion to dismiss was unopposed. See Stackhouse v. Mazurkiewicz, 951 F.2d

29, 30 (3d Cir. 1992) (explaining that if a party represented by counsel fails to oppose a

motion to dismiss, the district court may treat the motion as unopposed and subject to

dismissal without a merits analysis).

       On appeal, Hollister claims that because the brief he filed in response to the

USPS’s first motion to dismiss was not specifically dismissed as moot, and because he


       1
          We note that Hollister filed an untimely motion for reconsideration in the
District Court. The District Court was not required to address the motion because it was
untimely and thus “void and of no effect.” Amatangelo v. Borough of Donora, 212 F.3d
776, 780 (3d Cir. 2000).
had clearly opposed in that brief all elements of the USPS’s second motion to dismiss, he

did, in fact, oppose the second motion to dismiss. Hollister also claims that he informed

counsel for the USPS that he did not intend to file another brief. Hollister, however,

never informed the District Court that he intended to rely on his first opposition brief.

Because Hollister failed to respond in any way to the USPS’s second motion to dismiss,

the District Court did not err in treating the USPS’s motion to dismiss as unopposed.

       In any event, we can also affirm the District Court’s order on the basis that

Hollister’s claims lack merit. See Stackhouse, 951 F.2d at 30. We are not persuaded by

Hollister’s argument that his claims relate to “contractual indemnity” and are thus not

barred by 28 U.S.C. § 2680(b). Moreover, by simply reading the Express Mail Label that

he used, Hollister would have learned that “[i]ndemnity is not paid for items containing

coins, banknotes, currency notes (paper money).” 2

       Hollister’s equitable estoppel argument fails as a matter of law because he did not

establish any affirmative misconduct on the part of the USPS. See Dipeppe v.

Quarantillo, 337 F.3d 326, 335 (3d Cir. 2003). His bad faith claim under 42 Pa. Cons.

Stat. Ann. § 8371 fails as a matter of law because the USPS’s insurance policy

unambiguously shows that indemnity is not paid for lost currency. See Frog, Switch &

Mfg. Co., Inc. v. Travelers Ins. Co., 193 F.3d 742, 745 n.1 (3d Cir. 1999). Finally,


       2
        Parenthetically, an argument also exists that the District Court lacked subject
matter jurisdiction over Hollister’s claims relating to the lost currency because the USPS
has not waived its sovereign immunity with respect to “[a]ny claim arising out of the
loss, miscarriage, or negligent transmission of letters or postal matter.” See 28 U.S.C. §
2680(b).
because Hollister is not a “prevailing party,” he is not eligible for attorney’s fees under

the Equal Access to Justice Act. 28 U.S.C. § 2412(d)(1).

       For the foregoing reasons, we will affirm the judgment of the District Court.